DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 10rf in FIG. 5 is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference Hll-78991 in view of Japanese reference 2006-224877.
Regarding claim 1, Japanese reference ‘991 (refer, in particular, to paragraphs [0008] to [0015] and FIGS. 1 to 2) discloses a lower structure of a vehicle {vehicle} comprising: a pair of left and right front side frames {front frame 1: refer to FIGS. 2 to 3} which extend substantially in a longitudinal direction of a vehicle body in a front portion of the vehicle and are formed to have cross-sectional shapes that open upward at least at rear sections {outer reinforcement panel 8} thereof; a vehicle body strength member {side sill 5} coupled to a rear end portion of each of the front side frames; and a floor panel {floor panel 3} which is disposed below a passenger compartment and has a part of a front section thereof joined to the rear sections of the pair of front side frames, wherein the floor panel includes a pair of reinforcing panel portions {inner reinforcement panel 9 connected to the floor panel 3} which are respectively joined to the rear sections of the front side frames and cover the rear sections from above, and a floor panel main body portion {the floor panel 3 substantially not having 
When comparing the inventions according to the above claims of the present application with the invention disclosed in Japanese reference ‘991, these inventions differ from each other in that (hereinafter, referred to “point of difference”), with regard to the configuration below the floor panel, the inventions according to the above claims of the present application include “a power supply unit disposed below the floor panel”, whereas 3/4 it is unclear whether or not the configuration below the floor panel of the invention disclosed in includes a power supply unit.
Further consideration is to be made here with regard to the above point of difference, Japanese reference ‘877 (refer, in particular, to paragraphs [0009] to [0028]) and FIGS. 1 to 4) discloses a lower structure of a vehicle {vehicle} comprising: a pair of left and right front side frames {front frame 1: refer to FIGS. 2 to 3} which extend substantially in a longitudinal direction of a vehicle body in a front portion of the vehicle and are formed to have cross-sectional shapes that open upward at least at rear sections {joint member 7} thereof; and a floor panel {floor panel 3} which is disposed below a passenger compartment and has a part of a front section thereof joined to the rear sections of the pair of front 
That is to say, Japanese reference ‘877 discloses a technology corresponding to the point of difference.
When viewed in this manner, the configuration of the inventions according to the above claims of the present application by applying the invention disclosed in Japanese reference ‘877 to the invention disclosed in Further consideration is to be made here with regard to the above point of difference, Japanese reference ‘877 (refer, in particular, to paragraphs [0009] to [0028]) and FIGS. 1 to 4) discloses a lower structure of a vehicle {vehicle} comprising: a pair of left and right front side frames {front frame 1: refer to FIGS. 2 to 3} which extend substantially in a longitudinal direction of a vehicle body in a front portion of the vehicle and are formed to have cross-sectional shapes that open upward at least at rear sections {joint member 7} thereof; and a floor panel {floor panel 3} which is disposed below a passenger compartment and has a part of a front section thereof joined to the rear sections of the pair of front side frames, wherein the lower structure of a vehicle comprises a power supply unit disposed below the floor panel.
That is to say, Japanese reference ‘877 discloses a technology corresponding to the point of difference.

Regarding claim 2, Japanese reference ‘991, as modified, discloses the lower structure of a vehicle further comprises: a pair of left and right side sills {side sill 5} that extend below side portions of the passenger compartment, wherein the respective rear end portions of the front side frames are coupled to the corresponding left and right side sills constituting the vehicle body strength member, and the respective reinforcing panel portions are joined to the corresponding left and right side sills (a matter related to claim 2).
Regarding claim 3, Japanese reference ‘991, as modified, discloses the lower structure of a vehicle further comprises: a dashboard panel {toe board 2} which is raised upward from a front portion of the floor panel and partitions a front portion of the passenger compartment, wherein each of the reinforcing panel portions is joined to the dashboard panel (a matter related to claim 3).
Allowable Subject Matter
Claims 4 to 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612